Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/2/22 have been fully considered but they are not persuasive. The amendments to the claims have overcome the claim objections and 112(b) rejections, however, have introduced new objections (with suggestions to amend) and 112(b) rejections. With respect to the arguments to the anticipation rejection, Examiner has reviewed the arguments including the proposed amendment to the claims, but do not place the application in condition of allowance. To the arguments that Gottlieb and Froelich, alone or in combination, fail to disclose, teach or suggest “metal to metal seals” in their respective flowmeters is not persuasive. The purpose of a seal between to metals is to prevent any leakages and at the same time, noise or vibrations are isolated that may transfer from the container body to the transducer housing. The current invention provides a metal to metal seal (as per amended claims) using seals 160 and 165 provided between the flowmeter body 175 and transducer housing 125, that prevents metal to metal contact. Gottlieb teaches “There may be no metal to metal contact between the housing 14 and the container 11” (para 0020), however, at the same time teaches that acoustic isolators disposed about the housing that contact the container and the housing when transducer is disposed in the recess of the container with acoustic isolator disposed between the pipe and the housing, so the housing does not contact the container. This shows that Gottlieb’s acoustic isolators inserted between the transducer housing and the container provide a seal between the two metal bodies and at the same time provide acoustic isolation between the two thus preventing metal to metal contact, just like the current invention.
However, based on the amendment to the claims a new ground of rejection in made.
Claim Objections
Claims 3, 4 and 8 are objected to because of the following informalities:  
Regarding claim 3, at line 3, Examiner proposes to amend the phrase, “a first rib of the plurality” to --a first rib of the plurality of attenuating ribs--. Examiner also suggests to include a space to separate “transducerhousing”.
Regarding claim 4, Examiner suggests to include a space to separate “transducerhousing” and “transducerand”.
Regarding claim 8, Examiner suggests to change the phrase, “the ribs of the plurality” to --the ribs of the plurality of attenuating ribs--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “the flange” lacks antecedent basis. The feature, “a flange” was deleted from the base claim 9.
Regarding claim 13, it is not clear if the “at least one metal seal” is same or different from the “metal to metal seal” defined in claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb et al. (2012/0125121) (hereinafter Gottlieb).
Regarding claims 1 and 2, Gottlieb teaches a transducer assembly (Fig. 4) for a flowmeter (10), the assembly comprising: an ultrasonic transducer (abstract, 32) to direct an acoustic signal past a wall (24) of a transducer housing (14) and toward an adjacent flow path of the flowmeter (para 0029, Fig. 3); at least one attenuating rib (acoustic ribs 26, para 0019) adjacent the transducer (Fig. 4) and physically coupled to the transducer housing at a location opposite that of the flow path; and metal to metal seals (acoustic isolator 22, para 0020, 0030) disposed between the transducer housing and a body of the flowmeter.
Regarding claims 6 and 7, Gottlieb teaches the ribs extend inwardly into and outwardly from the transducer housing from a surface of the transducer housing (Fig. 4).
Regarding claims 9 and 13, Gottlieb teaches a flowmeter (10, Figs. 1-3) for installation at an oilfield (intended use), the flowmeter comprising: a flowmeter body (11) with at least one pair of channels (Fig. 3), each channel of the pair located at opposite sides of a flow path; a monolithic housing (14) secured within each channel to accommodate a transducer (32) for acquiring flow velocity data for a fluid flowing through the flow path, each monolithic housing having a ribbed profile (acoustic ribs 26, para 0029, Fig. 4) to substantially eliminate noise during operation of the transducer; and metal to metal seals (acoustic isolators 22, para 0020, 0030) disposed between each monolithic housing and the flowmeter body.
Regarding claim 12, Gottlieb teaches a flange (Fig. 4 surrounded by acoustic isolators 22, para 0030) adjacent each channel to secure each monolithic housing within each channel.
Regarding claims 14 and 16, Gottlieb teaches a method of determining a velocity of a flow of fluid, the method comprising routing the flow of fluid through a flow path disposed between a first ultrasonic transducer (16, abstract) and a second ultrasonic transducer (18, abstract) of a flowmeter (10), each transducer housed within a ribbed monolithic housing (26, 14) that is secured within a body of the flowmeter by a flange (34) and metal to metal seals (acoustic isolators 22 formed of plastic that will prevent metal to metal contact); transmitting an acoustic frequency across a wall of the housing and through the flow path from the first transducer to the second transducer (Fig. 3); and dampening acoustic noise from the wall propagating toward a flange (34, para 0037) during the transmitting with at least one rib of the ribbed monolithic housing (para 0026).
Regarding claim 15, Gottlieb teaches establishing a profile for the ribbed monolithic housing with a transient analysis optimization technique before the routing of the flow (para 0026).
Regarding claim 17, Gottlieb teaches the acoustic frequency is between about 100 kHz and about 300 kHz (para 0003).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 10, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of Froelich et al. (6,526,838) (hereinafter Froelich).
Regarding claim 3, Gottlieb teaches all the claimed features including a plurality of ribs in axial alignment with the housing but does not teach a first rib of the plurality in closest proximity to the transducer housing being of a first geometry and a supplemental rib of the plurality adjacent the first rib being of a second geometry and wherein the first geometry substantially differs from the second geometry in one of diameter and width. Froelich teaches a first rib of the plurality in closest proximity to the transducer housing of a first geometry and a supplemental rib of the plurality adjacent the first rib of a second geometry and wherein the first geometry substantially differs from the second geometry in one of diameter and width (Fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the geometry of the ribs to be of different geometry since based on the geometry, the attenuation of noise is affected. Also, whenever attenuation means are designed, they are adapted to a particular gas, and if it is desired to cover a wide range of wavelengths, e.g. for the purpose of enabling the meter to adapt to several types of gas, it is necessary to provide a special configuration of the passages.
Regarding claims 4 and 11, while, Gottlieb in view of Froelich teach a plurality of attenuating ribs in axial alignment with the housing, do not explicitly teach the rib in closest proximity to the transducer housing configured to attenuate a majority of acoustic noise propagated from the transducer and beyond the housing in a direction opposite that of the flow path, it is nothing more than a matter of design choice to design the ribs such that the ribs closest to the transducer housing attenuate the majority of acoustic noise compared to the consecutive rib since it is within the scope of a skilled individual as it is known that the design of the ribs would determine the attenuation capacity.
Regarding claim 5, Froelich teaches the ribs are spaced apart on the housing by between about 1 mm and about 5 mm (col. 7, lines 26-29). 
Regarding claim 8, Gottlieb in view of Froelich do not explicitly teach the ribs are between about 10 mm and about 25 mm in outer diameter, however, it is obvious to a person having ordinary skill in the art at the time the invention was made to select a specific diameter range of the ribs since it is known that smaller the transverse dimension of the passage over each rib projection, extending outwardly, over the transverse dimension of each groove, extending inwardly, will produce a greater effectiveness of the attenuation. 
Regarding claims 10 and 18, Gottlieb in view of Froelich do not teach the oilfield being one of a subsea oilfield and a topside oilfield and the fluid being a hydrocarbon gas, however, the use of the known device in a specific environment is nothing more than an obvious intended use for measuring flow in an environment of an oilfield industry.
Regarding claims 19 and 20, the method of effectively performing the method in the environment with the flowmeter for a period in excess of 20 years or effectively performing the method in an environment subject to temperature ranges in excess of about 150°C is nothing more than an obvious matter of use in a specific environment where the temperature rage would be at a specific degree or the term the device has a particular life since it would be in order to prevent the device from extreme weather conditions and long term use. To design a device that would last longer or used in high temperature environment would be obvious to a skilled person.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen et al. (2015/0136842) teach metal to metal seals (sealing between two metal surfaces) in known ultrasonic flow meters in hydrocarbon production systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            12/8/2022